PCIJ_AB_67_Losinger_CHE_YUG_1936-06-27_ORD_01_PO_00_FR.txt. 15

COUR PERMANENTE DE JUSTICE INTERNATIONALE

a in ORDONNANCE RENDUE LE 27 JUIN 1936
Réle général et
n°8 64 et 67.

ANNEE JUDICIAIRE 1936

AFFAIRE LOSINGER & Cf, S. A.
(EXCEPTION PRELIMINAIRE)

Présents : Sir Cecitt Hurst, Président; M. GUERRERO, Vice-
Président ; le comte RostTworowskI, MM. FROMAGEOT,.
DE BUSTAMANTE, ALTAMIRA, ANZILOTTI, URRUTIA,
NEGULESCO, Jhr. vAN Evsinca, M. NaGaoka, juges ;
MM. Huser et Zoriti¢, juges ad hoc.

La Cour permanente de Justice internationale,

ainsi composée,
aprés délibéré en Chambre du Conseil,

vu les articles 40 et 48 du Statut,
vu l’article 62 du Règlement,

Rend l'ordonnance suivante :

EN CE QUI CONCERNE L'ÉTAT DE LA PROCÉDURE :

Considérant que, par une requête déposée et enregistrée au
Greffe de la Cour le 23 novembre 1935, la Confédération suisse
a introduit devant la Cour permanente de Justice internatio-
nale une instance contre le Royaume de Yougoslavie, deman-
dant à la Cour de déclarer que le Gouvernement yougoslave
ne peut pas, sur la base d’un acte législatif postérieur en date
à un contrat conclu entre lui et la Société anonyme suisse
Losinger & Cie, se libérer de l'effet d’une clause compromis-
soire stipulée dans ce contrat ;

4
16 A/B 67. — AFFAIRE LOSINGER & Ci, S. A.

Considérant que la requête fut introduite conformément à
l’article “4o du Statut de la Cour et à l’article 35 du Règle-
ment qui était en vigueur avant le 11 mars 1936;

Considérant que, dans sa requête, le Gouvernement fédéral a
invoqué les déclarations d’acceptation par la Suisse et par la
Yougoslavie de la disposition facultative de l’article 36, alinéa 2,
du Statut; que la Suisse, à la date du Ie mars 1926, a
renouvelé, avec effet pour dix ans à partir du 24 juillet 1926,
la déclaration d'acceptation qu’elle avait faite dès 1921; que
la Yougoslavie avait accepté la juridiction obligatoire de la
Cour, par déclaration du 16 mai 1930, entrée en vigueur le
24. novembre de la même année, et valable pour cinq ans;
qu'il n’y a pas désaccord entre les Parties à cet égard ;

Considérant que les déclarations d’acceptation en vigueur au
moment de la présentation de la requête étaient libellées ainsi
qu'il suit :

Déclaration suisse :

« Au nom de la Confédération suisse et sous réserve de rati-
- fication, le soussigné déclare reconnaître comme obligatoire, de
plein droit et sans convention spéciale vis-à-vis de tout autre
Membre de la Société des Nations ou État acceptant la même
obligation, c’est-à-dire sous condition de réciprocité, la juridic-
tion de la Cour, purement et simplement, pour une nouvelle
période de dix années, à dater du dépôt de l'instrument de
ratification. »

Déclaration yougoslave :

« Au nom du Royaume de Yougoslavie et sous réserve de
ratification, je déclare reconnaître comme obligatoire de plein
droit et sans convention spéciale vis-à-vis de tout autre Membre
de la Société des Nations ou État dont le gouvernement est
reconnu par le Royaume de Yougoslavie, et acceptant la même
obligation, c’est-à-dire sous condition de réciprocité, la juridic-
tion de la Cour permanente de Justice internationale, confor-
mément à l’article 36 de son Statut, pour une durée de cinq
années à dater du dépôt de l'instrument de ratification, sur
tous les différends qui s’élèveraient après la ratification de la
présente déclaration, sauf les différends relatifs à des questions
qui, d’après le droit international, relèvent exclusivement de la
juridiction du Royaume de Yougoslavie et sauf les cas où les
parties auraient convenu ou conviendraient d’avoir recours à un
autre mode de règlement pacifique »;

Considérant que, dans sa requête, la Confédération suisse se
réservait de présenter dans son Mémoire les conclusions prévues
à l’article 40 du Règlement en vigueur à l’époque ;

Considérant que la requête fut notifiée au Gouvernement
yougoslave dès le 23 novembre 1935 ;

5
17 A/B 67. —- AFFAIRE LOSINGER & Cie, 5. A.

Considérant que, la Cour ne comptant sur le siége aucun
juge de la nationalité des Parties, les Gouvernements suisse et
yougoslave se sont prévalus de leur droit de nommer chacun
un juge conformément aux dispositions de l’article 31 du

Statut ;

- Considérant que, par ordonnance du xr décembre 1935, le
Président de la Cour — celle-ci ne siégeant pas — a fixé les
délais pour la présentation du Mémoire de la Confédération
suisse et du Contre-Mémoire du Gouvernement yougoslave sur
le fond; que le Mémoire fut présenté dans le délai ainsi fixé;
que le Gouvernement yougoslave, après avoir obtenu deux
prolongations du délai primitivement prévu pour le dépôt du
Contre-Mémoire, fit déposer, dans le délai fixé en dernier lieu,
une pièce intitulée « Acte introductif de l’exception du Gou-
vernement royal de Yougoslavie présenté à la Cour perma-
nente de Justice internationale dans l'affaire de linobservation
de la clause compromissoire stipulée dans un contrat entre le
Gouvernement yougoslave et la maison Losinger & Cie, portée
devant la Cour par la requête du Conseil fédéral suisse » ;

Considérant qu'au moment de la présentation de cette pièce,
le Règlement du II mars 1936 était entré en vigueur ; que la
présentation de l'exception entraîna la suspension de la procé-
dure sur le fond de l'affaire; que le Président de la Cour —
celle-ci ne siégeant pas — fixa, en conséquence, conformément
a l’article 62 dudit Règlement, le délai dans lequel la Confé-
dération suisse pouvait présenter un exposé écrit contenant ses
observations et conclusions sur l'exception ; que le Gouverne-
ment de la Confédération suisse a déposé dans le délai ainsi
fixé ses observations et conclusions écrites ;

Considérant qu’au cours des audiences publiques tenues les
4, 5, 8 et 9 juin 1936, la Cour a entendu en leurs plaidoiries,
réplique et duplique sur l'exception du Gouvernement yougo-
slave, pour la Yougoslavie, M. Stoykovitch, agent du Gouver-
nement yougoslave, et, pour la Suisse, M. Sauser-Hall, agent
du Gouvernement de la Confédération ;

Considérant que, dans son Mémoire, le Gouvernement suisse
a conclu à ce qu’il plaise à la Cour:

«I. De déclarer que le Gouvernement du Royaume de
Yougoslavie ne peut pas, sur la base de la loi yougoslave
du 19 juillet 1934 sur la direction du Contentieux d’Etat,
entrée en vigueur le 19 octobre 1934, se libérer de l’obser-
vation d’une clause compromissoire contenue dans un contrat
conclu, antérieurement à cet acte législatif, avec la maison
Losinger & Cie, S. A., à Berne;

IJ. De déclarer que le déclinatoire soulevé par le Gouver-
nement du Royaume de Yougoslavie sur la base de ladite
18 A/B 67. — AFFAIRE LOSINGER & Ci, 5. A.

loi, à l'audience du 7 octobre 1035, devant le surarbitre
dans l'instance arbitrale pendante entre l’État yougoslave et la
maison Losinger & Cie, S. A., est contraire aux règles du droit
des gens »;

Considérant que l'acte introduisant l'exception préliminaire
du Gouvernement yougoslave a conclu à ce qu’il plaise à la
Cour :

« 1) de se déclarer incompétente de juger le litige soumis
par le Conseil fédéral suisse en vertu de l’article 36 du Statut
de la Cour;

2) subsidiairement, de déclarer la requéte du Conseil fédéral
suisse irrecevable en raison de non-épuisement des voies de
recours mises à la disposition de la maison Losinger & Cie
par le droit interne yougoslave »;

Considérant qu’à ces conclusions la Confédération suisse, en
ce qui la concerne, a conclu, dans ses Observations écrites, à ce
qu'il plaise à la Cour:

«I. A la forme,

de déclarer non valable, pour cause de dépôt non conforme
aux dispositions du Règlement de la Cour, l’Acte introductif
de l'exception du Gouvernement royal de Yougoslavie du
27 mars 1936.

IT. Au fond,

de déclarer mal fondée l’exception préliminaire soulevée par
ledit Gouvernement royal;

en conséquence,

1° se déclarer compétente pour juger le litige qui lui a été
soumis par requête du Conseil fédéral suisse du 23 novembre
1935 ; . |

2° écarter la conclusion subsidiaire de la Partie défenderesse
en irrecevabilité de la requête suisse pour cause de non-épui-
sement des instances judiciaires internes en Yougoslavie ;

3° fixer de nouveaux délais pour la suite de la procédure »;

Considérant qu’à l'issue de sa plaidoirie orale sur l’exception
présentée par son Gouvernement, lagent du Gouvernement
yougoslave a formulé à nouveau ses conclusions ainsi qu'il
suit :

« Plaise à la Cour:

1° Déclarer que l'invalidité en Ja forme de l'exception
préliminaire de l’Acte introductif d’instance du Gouvernement
yougoslave, soulevée par le Gouvernement suisse, est mal fondée ;

2° Se déclarer incompétente à statuer en vertu de l’article 36,
alinéa 2, tt. b et c, de son Statut, sur la requête du Gou-
vernement suisse ;

3° Subsidiairement, déclarer la requête du Gouvernement
suisse irrecevable à cause de l’inobservation de la règle de
19 A/B 67. — AFFAIRE LOSINGER & Ci, S. A.

l'épuisement préalable des recours de droit interne yougoslave
par la maison Losinger & Cie »;

Considérant que l’agent de la Confédération suisse s'est
borné, dans sa plaidoirie sur ladite exception, à prier la Cour
d'adopter les conclusions déjà formulées dans les Observations
écrites du Gouvernement suisse ;

Considérant qu’en cet état il appartient à la Cour, aux
termes de l’article 62, alinéa 5, de son Règlement actuellement
en vigueur, soit de statuer sur l'exception, soit de la joindre
au fond :

EN CE QUI CONCERNE LES FAITS DE LA CAUSE :

Considérant que les faits de la cause, dans la mesure où ils
ont de la pertinence au point de vue de la présente ordon-
nance, peuvent être résumés comme il suit:

Le 2 mars 1929 fut conclu entre une société enregistrée dans
l'État de Delaware aux États-Unis d'Amérique, appelée Orient-
construct, American Oriental Construction Syndicate, d'une part,
et l'Administration autonome du District de Pozarevac (Royaume
des Serbes, Croates et Slovénes), d’autre part, un contrat
visant la construction, y compris le financement de celle-ci, de |
certaines lignes de chemins de fer dans le district et pour
lesquelles le District avait obtenu une concession du Gouver-
nement.

Le contrat, qui fut approuvé par le ministère des Finances
de Yougoslavie, contenait une clause compromissoire ainsi
concue :

.« Article XVI. — Litiges. — Toutes contestations et diffé-
rends qui pourraient naître entre les Parties contractantes, du
fait de l'exécution et de l'interprétation des clauses et des
conditions de la présente convention, seront tranchés par la voie
d'arbitrage obligatoire, si une entente à l’amiable ne peut pas
être obtenue entre les Parties contractantes. Chaque Partie
désignera dans les trente jours dès l'invitation d’une des Par-
ties contractantes un arbitre pour régler ensemble les différends.
En cas de désaccords entre ces deux arbitres, ou si une des
Parties s’abstient de désigner un arbitre dans le délai prévu,
le litige sera porté devant le président du Tribunal fédéral de
Suisse ou devant la personnalité neutre que celui-ci désignera et
qui statuera seul, en qualité de surarbitre, sur le litige. I] en
sera de même si les arbitres n’ont pas rendu la sentence finale
dans les six mois à compter du jour où le dernier d’entre eux
a été nommé ou dans un délai prolongé fixé par eux de com-
mun accord. La sentence des arbitres et du surarbitre sera pro-
noncée en Yougoslavie. Il n’y aura pas de recours contre cette
décision. »
20 A/B 67. — AFFAIRE LOSINGER & Cie, Ss, A.

Ultérieurement, la maison Losinger & Cie, S. A., à Berne,
fut subrogée, conformément à une autre clause du contrat et
d'accord avec le ministère des Finances et le président du
Conseil des Ministres de Yougoslavie, à l’Orientconstruct comme
Partie contractante, le Gouvernement royal de Yougoslavie se
substituant à l’Administration autonome du District de Pozare-
vac. Toutefois, la subrogation de la maison Losinger & Cie à
l’Orientconstruct ne visait que les parties du contrat du 2 mars
1929 qui avaient trait à la construction même des lignes de
chemins de fer, la question du financement étant réglée à
nouveau par un accord direct entre le ministre des Finances
de Yougoslavie et la Banque Kompass à Vienne, accord inter-
venu sur la base d’un accord conclu entre la maison Losinger
& Cie et la banque.

L'ensemble des accords portant novation du contrat du 2 mars
1929 fut autorisé par une loi yougoslave datée du 19 juin 1931
et entrée en vigueur le 26 juin 1931.

Le contrat de 1929 avait, déjà avant la novation, reçu un
commencement d'exécution. Plus tard, il était, pendant environ
deux ans, mis à exécution par les Parties contractantes. Lorsque,
en 1933, des difficultés surgirent, une première application
de la clause compromissoire du contrat de 1929 fut faite
sur l'initiative de la maison Losinger & Cie, S. A., et de la
Banque Kompass. Les deux arbitres désignés par les Parties
au litige, n’ayant pu se mettre d’accord sur la solution à
donner à celui-ci, constatérent leur désaccord et déclarèrent
leur mission terminée. Conformément à la clause compromis-
soire, le président du Tribunal fédéral suisse, qui, à cette
époque, était M. Henri Thélin, fut alors prié d'accepter les
fonctions de surarbitre ; celui-ci fit droit à cette demande et,
à la date du 31 octobre 1934, rendit sa sentence.

Entre temps, le Gouvernement royal de Yougoslavie avait,
le 30 juillet 1934, résilié le contrat passé avec la maison
Losinger & Cie, S. A., et le 19 octobre 1934 était entrée en
vigueur une loi, datée du 19 juillet 1934, sur la direction du
Contentieux de l’État de Yougoslavie ; l’article 24 de cette loi
est ainsi Conçu :

« Article 24. — Les procès contre l'État ne peuvent être
intentés que devant les tribunaux réguliers d'État. »

En novembre 1934, la maison Losinger & Cie, S. A., eut de
nouveau recours à la procédure arbitrale stipulée dans son
accord avec l’État yougoslave. Ce dernier n'ayant pas désigné
son arbitre dans le délai prévu par la clause compromissoire,
la maison suisse saisit encore une fois le président du Tribunal
fédéral suisse en sa qualité de surarbitre. M. Thélin ayant

9
al A/B 67. — AFFAIRE LOSINGER & Ci, Ss. A,

entre temps cessé d’être président du Tribunal fédéral suisse,
son successeur l’a désigné « comme surarbitre en (votre) qualité
de « personnalité neutre» » au sens de la clause compromis-
soire. La procédure s’engagea, mais les « représentants du
Royaume de Yougoslavie » déposérent avant l'ouverture des
plaidoiries, à l’audience du 7 octobre 1935, trois requêtes écrites
sur lesquelles ils demandèrent au surarbitre de statuer en tant
que questions préalables. Une de ces requêtes était, dans sa
partie essentielle, ainsi conçue :

« En vertu de la loi sur la direction du Contentieux de l’État du
Royaume de Yougoslavie publiée dans le Journal officiel du 19
juillet 1034 et entrée en vigueur le 1g octobre 1934, et notamment
en vertu de son article 24, d'après lequel tous les litiges avec l’État
ne peuvent être jugés que par les tribunaux réguliers de l’État, nous
présentons la demande suivante, qui nécessite une décision prélimi-
naire :

Requête :

que le surarbitre se déclare incompétent pour le règlement du
litige exposé dans la demande de la maison Losinger & Cie, 5. A.,
datée du 25 février 1935, et que la Partie demanderesse, maison
Losinger & Cie, S. A., soit invitée à adresser sa plainte aux tribu-
naux réguliers de l'État du Royaume de Yougoslavie. »

Le 11 octobre 1935, le surarbitre se prononca sur les requêtes
préalables des représentants de l'État yougoslave; quant au
moyen tiré de l’article 24 de la loi yougoslave entrée en vigueur
le 19 octobre 1934, le surarbitre se déclara incompétent pour
statuer à ce sujet, laissant « aux Parties le soin de soumettre
cette question aux autorités compétentes »; et, sans se dessaisir,
il « suspendit la procédure arbitrale jusqu’à droit connu ».

Dans la procédure devant la Cour, il a été déclaré, entre
autres, au nom du Gouvernement yougoslave que la loi yougo-
slave du 19 juillet 1934 « ne contient aucune disposition disant
qu'elle a l'effet rétroactif»; mais il a été ajouté que, « sur ce
point, son caractère doit être apprécié par les tribunaux yougo-
slaves ». A cet égard, l’agent a fait valoir devant la Cour que
« le moyen juridique offert par l’article 323 du Code de procé-
dure yougoslave permettait a la maison Losinger & Cie d’avoir
une décision des autorités compétentes yougoslaves sur la
question de la validité de la clause compromissoire ». Par
ailleurs, il résulte de l’acte introductif de l'exception du Gou-
vernement yougoslave que, « si les tribunaux réguliers yougo-
slaves avaient établi que le déclinatoire soulevé par l’État n’était
pas fondé, le Gouvernement yougoslave abandonnerait ce moyen »,
c'est-à-dire le moyen qui a amené le surarbitre à suspendre la
procédure arbitrale.

To
22 A/B 67. — AFFAIRE LOSINGER & Cie, S. À.

EN CE QUI CONCERNE LA PRÉTENDUE INVALIDITÉ EN LA FORME
DE L’ACTE INTRODUCTIF DE L’EXCEPTION DU GOUVERNEMENT
YOUGOSLAVE :

Considérant que la demande formulée 4 ce titre par le
Gouvernement suisse dans ses conclusions apparait comme fon-
dée sur les deux motifs suivants:

1) l’acte introductif n’a été présenté dans le délai fixé par
la Cour qu’en un seul exemplaire; le dépôt en cinquante
exemplaires imprimés n'a pas été effectué avant l'expiration du
délai ; ainsi, les dispositions de l’article 40, alinéas I et 4, du
Règlement en vigueur n'auraient pas été observées par le Gou-
vernement yougoslave ;

2) l’exception du Gouvernement yougoslave n’a pas été pré-
sentée dans le délai imparti en premier lieu pour le dépôt du
Contre-Mémoire, mais seulement dans le délai fixé après deux
prolongations accordées par la Cour sur demande dudit Gou-
vernement ; celui-ci serait ainsi allé à l'encontre de l'esprit de
l’article 38 du Règlement en vigueur avant le 11 mars 1936
et de l’article 62, alinéa 1, du Règlement actuel, lesquels, en
définissant le délai pour la présentation d’une exception préli-
minaire, ne viseraient que le premier délai fixé par la Cour
pour le dépôt du contre-mémoire et n’y feraient pas rentrer
« les prorogations ultérieurement accordées par la Cour à une
partie »;

Considérant, en fait, que la Cour a accepté l'acte introduc-
tif de l'exception, lequel a été l’objet d’une ordonnance du
Président suivie d’une procédure écrite et orale; que la ques-
tion soulevée par le Gouvernement suisse concerne moins les
droits des parties que l’organisation des travaux de la Cour
et son administration interne ; qu’en tout cas, la Cour aurait
le pouvoir, conformément à l’article 37, alinéa 4, du Règle-
ment, de décider dans certaines conditions « qu'un acte de
procédure fait après l'expiration du délai fixé est considéré
comme valable ».;

Considérant, en ce qui concerne en particulier le premier des
motifs allégués par le Gouvernement suisse, que, tant selon la
pratique constante de la Cour que d’après la genèse de l’article 40
du Règlement, cet article ne vise, en employant l’expression
« pièce de la procédure écrite », que les mémoire, contre-
mémoire, réplique et duplique (art. 43 du Statut; art. 41 du
Règlement), à l'exclusion des actes introductifs d'instance,
requêtes ou compromis; que cette interprétation résulte égale-
ment du contexte (art. 39, al. 4, du Règlement) ainsi que de
la place de l’article 40 dans le Règlement; que, d’après la
‘pratique de la Cour et les principes régissant la tenue du rôle
général (art. 20 du Règlement), les actes introductifs d’excep-

TI
23 A/B 67. — AFFAIRE LOSINGER & Ci, 5. A.

tions préliminaires sont, au présent point de vue, assimilés aux
actes introductifs d'instance ;

Considérant, quant au second motif allégué par le Gouver-
nement suisse, qu’en principe un délai prolongé est à toutes
fins le même délai que le délai primitivement fixé ;

Considérant qu’en conséquence il n’y a pas lieu de tenir pour
non valable en la forme l'acte introductif de l'exception sou-
levée par le Gouvernement yougoslave ;

EN CE QUI CONCERNE L’EXCEPTION PRÉLIMINAIRE :

Considérant que l'exception du Gouvernement yougoslave
telle quelle a été formulée en dernier lieu lors de la procédure
orale tend à voir déclarer par la Cour, principalement, qu’elle
est incompétente à statuer « sur la requête du Gouvernement
suisse » et, subsidiairement, que cette requête est irrecevable ;
qu’ainsi l'exception du Gouvernement yougoslave comprend, à
côté d’une exception d’incompétence, à titre subsidiaire aussi
une exception d’irrecevabilité ;

Considérant — eu égard notamment aux conclusions de l’acte
introduisant l'exception, par lesquelles la Cour est priée de se
déclarer incompétente « de juger le litige soumis par le Conseil
fédéral suisse » — que le véritable objet de l'exception est
d'empêcher la Cour de statuer sur les conclusions du Mémoire
du Gouvernement suisse quant au fond; que, par conséquent, la
compétence de la Cour et la recevabilité de la requéte dépendent
du sens et de la portée de ces conclusions ;

Considérant que celles-ci, tout en ayant par ailleurs pu
donner lieu à des interprétations divergentes, soulèvent cer-
taines questions qui présentent une connexité étroite avec celles
que pose l'exception d’incompétence opposée par le Gouverne-
ment yougoslave ;

Considérant qu'à ce point de vue, celle-ci peut apparaître
comme un moyen de défense au fond ou tout au moins comme
basée sur des arguments de nature à pouvoir être invoqués à
ce titre;

Considérant, dès lors, qu’en statuant dès maintenant sur
l'exception d’incompétence, la Cour risquerait, soit de trancher
des questions appartenant au fond de l'affaire, soit d’en préjuger
la solution ;

Considérant qu’il n'appartient pas à la Cour d’empiéter d’une
façon quelconque sur le fond d’une affaire à elle soumise par
requête en vertu de l’article 36, alinéa 2, du Statut avant que

12
24, A/B 67. — AFFAIRE LOSINGER & Cie, 5. A.

les Parties aient eu l’occasion d’user du droit que leur réservent
le Statut et le Règlement de déposer chacune deux pièces
écrites, ainsi que de présenter des exposés oraux sur le fond;
que, dans la présente affaire, la Cour a reçu seulement un
Mémoire traitant du fond;

Considérant que, dans ces conditions, il y a lieu de joindre
au fond l’exception visant la compétence, la Cour devant sta-
tuer à cet égard et, s’il y a lieu, sur le fond, par un seul et
même arrêt ;

Considérant, d’une part, que l'exception visant la recevabilité
de la requête est présentée comme subsidiaire à l'exception
contestant la compétence de la Cour, d'autre part, que, dans la
procédure tant écrite qu’orale, les faits et arguments invoqués
pour ou contre les deux exceptions sont dans une large mesure
interdépendants et qu'ils se confondent même à certains égards ;

Considérant, dès lors, que l'exception dite d’irrecevabilité doit
suivre le même sort que l’exception dite d’incompétence, c’est-
à-dire être jointe au fond, la Cour devant statuer à son sujet
dans l'arrêt visé ci-dessus, à supposer que, dans cet arrêt, elle
se déclare compétente ;

EN CE QUI CONCERNE LA SUITE DE LA PROCÉDURE :

Considérant qu'aux termes de l'article 62, alinéa 5, du
Règlement actuellement en vigueur, il appartient à la Cour,
lorsqu'elle joint l'exception au fond, de fixer de nouveau les
délais pour la suite de l'instance ;

Considérant que, dans la présente affaire, une seule des
pièces de la procédure écrite a été déposée; qu'il incombe
ainsi à la Cour de fixer les délais pour la présentation des
Contre-Mémoire, Réplique et Duplique sur le fond;

Considérant que les délais primitivement fixés pour les
Mémoire et Contre-Mémoire étaient de cinq semaines chacun,
environ, les délais pour les Réplique et Duplique étant chacun
d'environ deux semaines, que le Mémoire du Gouvernement
suisse fut en fait présenté dans le délai ainsi prévu;

Considérant, par ailleurs, qu'il convient de fixer en ce
moment les délais dont il s’agit sans préjudice des modifi-
cations qu'il pourrait apparaître comme désirable d'y apporter
au cas où les intéressés ou l'un d’entre eux décideraient
d’avoir recours au moyen mentionné, comme on l’a vu, par
l'agent du Gouvernement yougoslave et de nature à pouvoir
aboutir à des résultats utiles au point de vue de la solution
des diverses questions dont la Cour se trouve saisie, ou au
cas où les Parties entreraient en pourparlers pour un arran-
gement amiable ;

13
25 A/B 67. — AFFAIRE LOSINGER & Cie, s. À.

La Cour

I) joint Vexception soulevée par le Gouvernement yougo-
slave au fond de l’instance introduite par la requête de
la Confédération suisse enregistrée au Greffe le 23 novembre
1935 pour étre statué par un seul et méme arrét sur
ladite exception et, éventuellement, sur le fond;

2) fixe comme suit les délais pour le dépôt des pièces ulté-
rieures sur le fond : |

a) pour le Contre-Mémoire du Gouvernement yougo-
slave: le 3 août 1936;

b) pour la Réplique du Gouvernement suisse : le 21 août
1936 ;

c) pour la Duplique du Gouvernement yougoslave : le
II septembre 1936.

Fait au Palais de la Paix, à La Haye, le vingt-sept juin
mil neuf cent trente-six, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront transmis
respectivement au Gouvernement suisse et au Gouvernement
yougoslave,

Le Président de la Cour:
(Signé) CEcIL J. B. Hurst.

Le Greffier de la Cour:

(Signé) A. HAMMARSKJOLD.

M. ALTAmrirA et le jonkheer vAN Eysinca, juges, déclarant
ne pouvoir se rallier à la présente ordonnance, y joignent la
constatation de leur dissentiment.

(Paraphé) C. J. B. H.
(Paraphé) À. H.

14
